Title: To James Madison from Robert R. Livingston, 4 April 1805
From: Livingston, Robert R.
To: Madison, James


Dear Sir
Paris 4th. Apl 1805.
I returned to Paris a few days ago from my tour thro Italy & Germany.
When the Emperor was <o>n the point of leaving this for Milan. The day of his <de>parture I was honoured to my great surprize by the <le>tter of which the enclosed is a copy accompanied by the Emperors portrait in a gold box, very richly set with dia<m>onds of very considerable value. I made no difficulty <in> accepting this mark of the Emperors benevolence <s>ince I had so long before taken my formal leave. <I m>ade my compliments & received his which as you have <se>en were repeated to me by the minister in writing by <h>is particular order, & since a new minister had been <fo>r five months in full possession of his office I con<si>dered myself as a private man holding no place under t<h>e United States, & was pleased to have this unanswer<ab>le refutation of the calumnicators of the administration & of myself, who had repeat[ed]ly asserted in the american papers that I enjoyed no consideration at this court. Had I even recd this present at parting & while in office I should not have thought it proper to decline it, but in immitatio<n> of docr Franklin, & others, have left it to the president <to> direct the disposition of it. I should have done this, […] because there is something harsh & affrontive in refus<ing> to accept a pledge of Amity from a sovereign. 2d becau<se> it is always of consequence to a nation to appear t<o be> respected by others that are great & powerful, & in <the> <h>ope a great degree of interest is attatched to little m<at>ters of this kind, & thirdly because it would serve, as I ho<ped> to refute the calumnies of the presidents enemies, & m<ay> by shewing that I had at least fulfilled one important <du>ty of a minister, that of conciliating the friendship of the sovereign to whom I was sent. I have said that I do not consider it as falling within the prov<isions> of the constitution, & the rather as the letter has no referenc<e> to my former official character. My mission having been so long before closed, I viewed the gift as a parting one from the Emperor, intended as a proof of his personal good will, but should you or the president, view it in a different light I shall think myself bound to abide by his judgment, or yours, & in that case, I pray you to inform him that I shall hold it subject to his directions. I congratulate you & my country upon the very honourable manner in which the president has been reelected, & upon the striking proof that it affords of the public approbation of his administration. It is highly satisfactory to me to be able to say with the utmost confidence, that the character of the American nation never stood so high in Eu<r>ope as at present. This I have in the course of my travels been able fully to verify, & not withstanding the tales of discontents, you may be assured, that th<e> president is highly respected by the Emperor.
I hope to sail from Bordeaux early in may & to ha<ve> the pleasure of seeing you at Washington before yo<ur> departure for the country. I pray you to present m<e> respectfully to the president, & to Mrs. Madison, & to b<e>lieve me dear Sir with the highest esteem & most r<e>spectful consideration Your Most Ob hum: Servt
Robt R. Livingston
